Mr. S. W. G. Shipp, Circuit Judce
(concurring) : I concur in the opinion prepared in this case by his Honor, Associate Justice Thomas P. Cothran, which has been adopted by his Honor, Judge William H. Grimball, as his opinion in this case, and- especially on the ground that the statute under review discriminates against the railroad company in favor of the engineer in preserving to the engineer, through whom the railroad company acts, all the defenses allowed by the common law while denying the railroad company such defenses. This is clearly an unreasonable discrimination, and in my opinion is a direct violation of. the Fourteenth Amendment of the Constitution of the United States.